Title: To George Washington from Walter Stewart, 31 July 1782
From: Stewart, Walter
To: Washington, George


                  
                     Sir,
                     West Point July 31st 1782.
                  
                  The Inspector General of the Army being at present absent, I have the Honor to hand your Excellency the Inspection Returns of the different Regiments composing this Army for the Month of June, together with the General Abstract of Musters—being confident that it will prove very satisfactory to your Excellency to know with a degree of certainty the difference between the Men generally returned in the different Lines of the Army, and those actually seen.  I hand your Excellency the total strength of each with a particular Return of the Inspected, accounting as well as is in my power, for those Men who have not appeared.
                  Your Excellency will find by a comparative view of the Returns, that the Army is in a very collective State.
                  It is with the highest satisfaction I inform your Excellency, that the improvement of this Army in Appearance and Discipline, since the last time I Inspected it, Exceeds any thing I could possibly form an Idea of—this is owing entirely to an Emulation bordering on Enthusiasm, which has taken place in all Ranks of Officers.
                  The greater number of the Regiments in the Jersey, New York, & Massachusetts Lines, are furnished with half Gaitors, Black Stocks with false Collars, and ornamental Feathers—partly at the expence of the Officers, and partly by the stoppage of the Whiskey which the Men were intituled to receive—Blacking is likewise provided for their Gaiters, Shoes, and Cartouch Boxes, which are kept in excellent order.  Those Regiments not yet supply’d with the above articles, are busily employ’d in getting them made up—and I doubt not by the next inspection, the Connecticutt Line (at present a little behind the others) will appear in equal Order, as the Officers seem determind not to be outdone.
                  Much allowance however is to be made for the appearance of it—One fourth nearly are Recruits for the Campaign, not intituled to any Uniform, their nakedness, consequently awkward appearance, distresses the Officers not a little.
                  With the permission of General Heath, the different Brigades in going thrô their Manoeuvres fired ten Rounds ⅌ Man.
                  The advantages arising from the use of Powder in the Army, are without doubt very great; and it is much to be wished the situation of our Magazines would allow a repetition of it, at least at every monthly Inspection.  As there is still a large quantity of damag’d Powder in the Magazine, I submit it to your Excellency, whether the firings should be us’d by the Brigades in going thrô the Manoeuvres of the ensuing Month.
                  In the present State of the Army it is difficult to attribute particular Excellence to individual Corps; all appear equally emulous; and I find those who were formerly reported in bad order, little inferior to the others.
                  Your Excellency will perceive that Shoes and Shirts are very much wanted in the Army; of the first article, the Congress have granted to each Soldier, four pair ⅌ Year; this allowance appears generous, but the name and appearance of Shoes, is all those the Army receivs possess, the quality in general being most infamous.  Each Soldier has already nearly worn out 3 pair of his allowance, and numbers of Men the fourth.  No article of the Soldiers dress, admits of greater deceipt, than that of Shoes, and a very narrow examination should take place of them by good Judges, previous to their being receivd from the Manufacturers: A large allowance is likewise to be made for their rapid wear in this Mountanous, stony Country, where the Men until lately have been oblig’d to carry their provisions from a distance, and where the fatigue at the Works &c. must be continual.  No second Soals are provided, consequently, the moment the first are worn out, the Shoes are thrown away, the Soldier having no means wherewith to get them repair’d.  Two Shirts ⅌ Man, have in general been receiv’d since the commencement of this Year; one is entirely worn out, and ’tis moraly impossible they can keep themselves clean with the other.  It is much to be wish’d, another ⅌ Man could be Issued to the Army.  A few Hatts and Linnen Overalls are still wanting; the other parts of cloathing is compleat, the quality good, and the different kinds extreamly well made, and taken care of.
                  The Regiments still continue destitute of that great Essential in Manoeuvring, Colours, and the Officers of Espontoons; Swords are wanting for the Artillery Regiments, and a good many for the Serjeants of the Army; some Drums & Fifes are likewise still deficient.
                  The list of the Servants to Genl & Field Officers of our Army, your Excellency has inclos’d; these are generally the most lively & clean Soldiers belonging to the Regiment.  ’tis a pity some mode could not be fallen on to remove this evil which is much more extensive than can be exhibited in Returns, for, altho the Company Officers Servants appear under Arms, yet ’tis very evident they lose much in their discipline, and appearance as Soldiers.
                  General Schuyler still retains at Saratoga 1 Serjt & 11 Men, from the first New York Regiment, they are chiefly Taylors, Shoemakers, & Tradesmen; the Officers of the Regiment complain much on the occasion, and beg your Excellency, if you see proper, will order them reliev’d.  General Glover has with him in Massachusetts, five Soldiers from the first Massachusetts Brigade.
                  I have to lay before your Excellency, a matter in which I perceive much difficulty.  It is respecting the old, worn out Soldiers of the Army, the Cripples entirely useless, and those Subjects who are proper for the Invalid Corps.  I have examin’d them narrowly, had the opinion of the Surgeons, and commanding Officers of their Corps respecting them: And your Excellency, will by the Return I inclose find them particularly designated, and the Remarks as extensive as it was in my power to make them.  Your Excellency will find a number who are justly intitled to the Bounty of Congress.  A second Class who from behaviour, and their having brôt their Complaints into the Army, do not merit that gratuity, but who should be discharg’d the Service; the third are those who prove only incumbrances in the Field, but may be serviceable in the Corps of Invalids.
                  It is to be fear’d that those Men who are discharg’d may make an attempt to again join the Army with the advantage of the large Bounty’s paid to Recruits.  To remedy this in some measure, I would submit it to your Excellency, whether they had not better be inserted in the Papers of the State to which they belong, particularly mentioning their Names, Age, Complaint, & Township from which they severally came, and cautioning the Classes not to engage them in future; this is the only mode which presents itself to my view for the prevention of further imposition from them.
                  The allowance of Tents is not sufficient for the Troops, since that valuable System took place in the Army, of doing duty by Corps, this brings all the Men of the Regiment together at once, and a Tent will not contain the Men with their Arms, Accoutrements, Knapsacks &c.  The Surgeons likewise complain very much on account of the want of Hospital Tents; this want occasions the sick and healthy Soldier to be continually together.
                  I have already remark’d to your Excellency, the very strenuous exertions at present making, and for some time past us’d by the Officers to bring the Army into the most respectable situation; And I doubt not, your Excellency will find particular pleasure in expressing your approbation of their conduct, which will in a high degree compensate them for every Hardship, Expence, and trouble they have been at.  I have the Honor to be with the most perfect respect Your Excellency’s most obedient humble Servt
                  
                     Walter Stewart Colo. & Inspr
                     Nortn Army
                  
               